DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
The examiner interprets any recitation of “position detector” in the specification (page 15 lines 9, 11, and 16) as referring to the “position sensor”. The specification is objected to because of this inconsistent terminology, but this is not considered a clarity issue.   
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the target being a plurality of targets from claim 11, the plurality of targets  being arranged  on the barrier at regular intervals in the direction of movement of the barrier from claim 24, and the magnet being a two pole magnet with the poles aligned perpendicular to the direction of movement of the barrier from claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  
“control power” on line 20 should read “control the power”.
“thetarget” on line 29 should read “the target”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Nowhere in the specification is it described that the one or more signal characteristics and the one or more predetermined signal characteristics comprise multiple time intervals between signal pulses. This is considered to be new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 9, 11, 13, 15-17, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a control element configured to control power supplied to each sensor in the array or group of sensors in the array periodically” on lines 19-20. The scope of this is unclear, and as best understood the examiner is interpreting this as “a control element configured to control power supplied to each sensor in the array periodically, or the control element configured to control power supplied to group of sensors in the array periodically”. This is confusing as the disclosure does not define what is intended by the word “group”. The word “periodically” is also unclear because this word can be defined as “occasionally”. Does this mean that the control element only has to occasionally be configured to control power supplied?
	 Claim 1 recites the limitation “an OFF period with no power”. This is unclear as power has already been positively recited, and it is unclear if there is additional power required. The examiner interprets this as being the same power as previously recited in the claim.
	Claim 1 recites the limitation “wherein the ON period for each respective sensor is shifted in time such that only one sensor in the array or group of sensors in the array in ON and powered at any given time” on lines 21-23. It is unclear to the examiner if the applicant is requiring only the same sensor of the array of sensors being ON and powered at any given time, meaning that the rest of the sensors are never ON and powered. Or if the applicant is requiring that only one sensor is ON and powered at “once”.
	Claim 6 recites the limitation “one or more of a time interval between signal pulses” on line 3. It is not understood how there can be multiple time intervals between signal pulses. It appears to the examiner that there is a period of time between the signal pulses, but how is this period of time broken into multiple intervals?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9, 11, 13, 16-17, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eggert (US 2040110064).
Regarding claim 1, Eggert teaches (figs. 1-8) a safety device (100) for a movable barrier system (fig. 8 ) comprising a barrier (165) movable between an open position and a closed position along a guide track (150, paragraph 0025 lines 4-8), the safety device (100) comprising: 
a position sensor (120) mountable, in use, to or adjacent to the guide track (150 fig. 3); 
a target (105) mountable, in use, to the barrier (165, fig. 3), such that movement of the barrier (165) causes relative movement between the position sensor (120 on the track) and the target (105); 
a controller (described in paragraph 0042), in use, in communication with the position sensor (120, described as the switches); 
wherein the position sensor (120) is configured to detect movement of the target (105, the magnetic sources as described in paragraph 0042) relative to the position sensor and provide an output signal to the controller (the output signal is sent to the controller to be compared with the predetermined expected time as described in paragraph 0042),
wherein the position sensor (120) comprises a linear array of sensors arranged, in use, along the length of the guide track (150) in a direction of movement of the barrier (as shown in figs. 1-2), each of the sensors being configured to output a sensor signal when the target (105) is within a detection range of the respective sensor (as described in paragraph 0028), such that the output signal is or comprises a sequence of signal pulses (because each sensor is configured to detect the presence or absence of a magnetic field, see paragraph 0024, if during movement of the barrier a sensor begins in a state of not detecting a magnetic field, moves to a state of detecting a magnetic field, and then returns to a state of detecting a magnetic field then a pulse will be sent. A sequence of signal pulses will be sent as there are multiple position sensors); 
wherein the array of sensors are part of a sensor circuit (all of the sensors 120) of the position sensor, the sensor circuit further comprising a control element (115) configured to control power supplied to each sensor in the array or group of sensors in the array periodically (it conducts electrical current as described in paragraph 0024), the control element (115) configured (intended use) to control power to be supplied to each respective sensor (each 120) for an ON period of time (when respective switch is in proximity of 105) followed by an OFF period with no power (when respective switch is not in proximity to 105), wherein the ON period for each respective sensor is shifted in time such that only one sensor in the array or group of sensors in the array is ON and powered at any given time (paragraph 0028 states that “it may be positioned such that at least one magnet will be proximate to at least one of the plurality of switches”, meaning that there can be a configuration with one magnet that is proximate to one of the plurality of switches at a time); and 
wherein the controller is configured (intended use), in use, to: 
receive the output signal from the position sensor (120); 
determine one or more signal characteristics from the output signal; and 
compare the one or more determined signal characteristics with one or more predetermined signal characteristics to determine if the relative movement between the target and the position sensor is within a predefined range (described in paragraph 0042).
Regarding claim 2, Eggert teaches (figs. 1-8) that the controller is further configured, in use, to: in response to determining the relative movement between the target and the position sensor to be outside the predefined range (predetermined expected time), send a signal to the barrier system to stop the movement of the barrier (paragraph 0042).
Regarding claim 3, Eggert teaches (figs. 1-8) that the one or more signal characteristics and the one or more predetermined signal characteristics comprise a time interval (paragraph 0042).
Regarding claim 4, Eggert teaches (figs. 1-8) that the predefined range comprises a time interval (paragraph 0042).
Regarding claim 6, Eggert teaches (figs. 1-8) that wherein the one or more signal characteristics (sent from the position sensors) and the one or more predetermined signal characteristics (as described in paragraph 0042) comprise a time interval between a signal pulse and a sequence start time (described in paragraph 0042, the expected time).
Regarding claim 9, Eggert teaches (figs. 1-8) that the linear array of sensors are arranged, in use, on the guide track at regular intervals (as shown in figs. 3 and 6 and described in paragraph 0035) in a direction of movement (direction along the length of the track) of the barrier (165).
Regarding claim 11, Eggert teaches (figs. 1-8) that the target (105) is a plurality of targets (fig. 1 shows a plurality).
Regarding claim 13, Eggert teaches (figs. 1-8) that the target (105) comprises a magnet (paragraph 0024), and the position sensor (120) comprises a magnetic field sensor (paragraph 0024). 
Regarding claim 16, Eggert teaches (figs. 1-8) that the position sensor (120) is housed in a sensor housing (the position sensor is considered part of the circuit board per fig. 6, housing is described in paragraph 0037), and wherein the target (105) is housed in a target housing (formed between 117 and 118, shown in fig. 3).
Regarding claim 17, Eggert teaches (figs. 1-8) a movable barrier system (as shown in fig. 8) comprising: the barrier (165) movable between an open position and a closed position along a guide track  (150, paragraph 0025 lines 4-8); and the safety device (100).
Regarding claim 24, Eggert teaches (figs. 1-8) the plurality of targets (the 105s) are arranged, in use, on the barrier (fig. 3) at regular intervals in a direction of movement (direction along the length of the track) of the barrier (165).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Eggert (US 20140110064) in view of Lesser (US20110049339).
Regarding claim 15, Eggert does not teach that the target comprises a light emitting device, and the position sensor is or comprises a photodetector.
Lesser teaches (figs. 1-5) a safety device (10) for a movable barrier system (shown in fig. 1) with a target comprises a light emitting device (paragraph 0018 lines 4-7), and a separate position sensor comprises a photodetector (they are separate units per paragraph 0018 lines 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eggert with the teachings of Lesser so that the target comprises a light emitting device, and the position sensor comprises a photodetector. This alteration provides the predictable and expected results of a more precise safety mechanism that is safer for a user.
Claim(s) 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Eggert (US 20140110064) in view of Plumer (US5540269).
Regarding claim 25, Eggert does not teach that the magnet is a permanent magnet.
Plumer teaches (fig. 1) a safety device for a movable barrier system (fig. 1) with a permanent magnet (11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to modify Eggert so that the magnet is a permanent magnet. This alteration provides the predictable and expected results of the magnet being able to work with the sensors without the need for a current to turn the magnet on.
Regarding claim 26, modified Eggert teaches that the magnet is a two-pole magnet (it is inevitable that a magnet has a north and a south pole) arranged, in use, such that the poles of the magnet are aligned perpendicular to the direction of movement of the barrier (the direction of movement is vertical. One of the poles of the magnet needs to be on the side adjacent to the switches, which makes the other pole on the far side. This direction is perpendicular from the vertical direction).
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because
the arguments are not commensurate in scope with the rejection, and are not found persuasive.
	The applicant argues that “the cited references, whether considered alone or in combination, are not understood, and have not been asserted, to disclose” the added limitations "wherein the array of sensors are part of a sensor circuit of the position sensor, the sensor circuit further comprising a control element configured to control power supplied to each sensor in the array or group of sensors in the array periodically, the control element configured to control power to be supplied to each respective sensor for an ON period of time followed by an OFF period with no power, wherein the ON period for each respective sensor is shifted in time such that only one sensor in the array or group of sensors in the array is ON and powered at any given time".
	The examiner respectfully disagrees and notes that Eggert teaches that the array of sensors are part of a sensor circuit (all of the sensors 120) of the position sensor, the sensor circuit further comprising a control element (115) configured to control power supplied to each sensor in the array or group of sensors in the array periodically (it conducts electrical current as described in paragraph 0024), the control element (115) configured (intended use) to control power to be supplied to each respective sensor (each 120) for an ON period of time (when respective switch is in proximity of 105) followed by an OFF period with no power (when respective switch is not in proximity to 105), wherein the ON period for each respective sensor is shifted in time such that only one sensor in the array or group of sensors in the array is ON and powered at any given time (paragraph 0028 states that “it may be positioned such that at least one magnet will be proximate to at least one of the plurality of switches”, meaning that there can be a configuration with one magnet that is proximate to one of the plurality of switches at a time). The examiner directs attention to the reject above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on (571) 270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                    /M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634